Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 12/21/2021.
Claims 1-4 and 6-14 are pending.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Regarding claim 7 the examiner recommends amending the claim to “wherein the scaling condition is not fulfilled if the range of values for an internal signal of non-Boolean type comprises less than three possible values.” to avoid antecedent basis issue under 112(b) rejection. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following analysis is according to the 2019 revised patent subject matter eligibility guidance (2019 PEG). 
Claims 1-4, 6-10 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method with an abstract idea grouping of a mental 
The following limitations recite a judicial exception. The limitations determining scaling parameters for the at least one input port and the at least one output port based on the received minimum and maximum values; determining scaling parameters for each subordinate block in the first block, wherein the scaling parameters of at least one subordinate block are determined based on the scaling parameters of at least one output port of the at least one output ports, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind in Where the “computing environment” language in the context of this claim encompasses the user to manually process the scaling parameters and does not take the claim limitation out of the mental process grouping. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements which do not integrate the claim into a practical application. The limitations opening the block diagram in the model editor, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing environment to perform the opening and receiving element steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application nor provide an inventive concept. The claim is not patent eligible. 
Claims 2-10 and 14 are rejected under the same rationale of claim 1 for no additional elements to integrate into a practical application. 
Claims 13 are also rejected under the same rationale as claim 1.
NOTE: The examiner recommends integrating the generating production code based on the block diagram limitation of claim 11 to overcome the 101 rejection or similar language of generating production code from the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (TargetLink, 02/2018) hereinafter NPL1 in view of (BTC Embedded Systems, Brockmeyer, 12/2018) hereinafter NPL2 and further in view of O’Riordan et al. (US 8,554,530 B1).

Regarding claim 1, NPL1 discloses A method for preparing a block diagram comprising one or more blocks for code generation in a technical computing environment, the technical computing environment comprising a model editor (NPL1 pg. 10, 2nd Figure illustrates a model editor for a fuel system), a data definition tool (NPL1 pg. 9, TargetLink Data Dictionary) and a code generator (NPL1 pg. 11, Code Generation illustrates the TargetLink Main Dialog with a generate code button along with the generated code in the first two figures), the technical computing environment being executed by at least one processor of a host computer (NPL1 pg. 18), the method comprising: 
opening the block diagram in the model editor, wherein a first block is a hierarchical block comprising a plurality of subordinate blocks, at least one input port and at least one output port, wherein signals connect the at least one input port, the subordinate blocks and the at least one output port (NPL1 pg. 10

    PNG
    media_image1.png
    344
    1053
    media_image1.png
    Greyscale
Where by replacing Simulink controller model with blocks from the TargetLink block library, the block diagram is opened in the model editor);
receiving minimum values and maximum values for the at least one input port and the at least one output port (NPL1 pg. 16

    PNG
    media_image2.png
    106
    662
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    106
    662
    media_image2.png
    Greyscale

Where this TargetLink block dialog allows for entering scaling data a block);
determining scaling parameters for the at least one input port and the at least one output port based on the received minimum and maximum values (NPL1 pg. 13

    PNG
    media_image3.png
    730
    1073
    media_image3.png
    Greyscale

and pg. 29 illustrates

    PNG
    media_image4.png
    189
    709
    media_image4.png
    Greyscale


    PNG
    media_image4.png
    189
    709
    media_image4.png
    Greyscale

Where the production code documentation generates documentation of the calculated scaling parameters which comprise the type, LSB, and offset as shown for the input and output signals along with their corresponding min and max values above); 
determining scaling parameters for at least one subordinate block in the first block (NPL1 pg. 11

    PNG
    media_image5.png
    175
    1210
    media_image5.png
    Greyscale

Where the worst-case autoscaling would start with a first block that is defined and further autoscale all blocks subsequent to it based on the output of the first defined block),
 wherein the scaling parameters of the at least one subordinate block are determined based on the scaling parameters of at least one output port of the at least one output ports (NPL1 pg. 14

    PNG
    media_image6.png
    398
    587
    media_image6.png
    Greyscale

Illustrates allowing the user to input max and min values for an initial block and pg. 13 

    PNG
    media_image7.png
    94
    952
    media_image7.png
    Greyscale


    PNG
    media_image7.png
    94
    952
    media_image7.png
    Greyscale


NPL1 lacks explicitly
verifying if at least one scaling condition is fulfilled for the at least one subordinate blocks; and
generating a warning to a user based on predefined scaling conditions.
NPL2 teaches
verifying if at least one scaling condition is fulfilled for the at least one subordinate blocks (

    PNG
    media_image8.png
    1029
    1378
    media_image8.png
    Greyscale

NPL2 [pg. 43] teaches a BTC EmbdeddedValidator which receives the TargetLink blocks and requirements and determines whether the requirements have been fulfilled as illustrated above. Where NPL1 taught explicitly the scaling parameters ; and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of NPL2 to “verifying if at least one scaling condition is fulfilled for the at least one subordinate blocks” in order to efficiently save computing resources by validating requirements and preventing wasted resources and time from running invalid input.
O’Riordan et al. teaches
generating a warning to a user based on predefined scaling conditions (O’Riordan et al. [col. 7, lines 44-53] teaches notifying a user of an alert criteria which may be for out-of-bonds conditions in which the range for the condition would be predefined in order to determine out-of-bounds. Where this is in combination with NPL1 in view of NPL2 which taught the scaling conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of O’Riordan et al. to “generating a warning to a user based on predefined scaling conditions” in order to efficiently save developer time and cost of the system through notifying the user of out-of-bound conditions and prevent user spending endless time determining where potential errors are.

Regarding claim 9, The method of claim 1, wherein the scaling parameters comprise a data type, a least significant bit and an offset (NPL1 pg. 14

    PNG
    media_image9.png
    392
    540
    media_image9.png
    Greyscale

Where the scaling parameters: type, LSB and offset are illustrated in the figure above).

Regarding claim 10, The method of claim 1, wherein the scaling parameters for atomic blocks are stored in and retrieved from the data definition tool (NPL1 pg. 18

    PNG
    media_image10.png
    481
    589
    media_image10.png
    Greyscale

).

Regarding claim 11, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 1 in addition to the limitations below. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.
In addition, NPL1 discloses:
retrieving additional code generation settings from a data definition tool (NPL1 pg. 18 

    PNG
    media_image10.png
    481
    589
    media_image10.png
    Greyscale

Which illustrates specifying properties of code through data dictionary objects); and 
generating production code based on the scaled block diagram and the additional code generation settings (NPL1 pg. 8 discloses using TargetLink to generate high-quality production code which is based on the prepared block diagrams as disclosed on pg. 13. Further, pg. 25 illustrates a sample

    PNG
    media_image11.png
    846
    1145
    media_image11.png
    Greyscale
).

Regarding claim 12, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 11. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 11 above.

Regarding claim 13, it’s directed to a computer system having similar limitations cited in claim 1 in addition to the general computer components comprising a microprocessor; a random access memory; a graphics controller connected to a display; a serial interface connected to at least one human input device; and -5-Application No. 16/983,462a nonvolatile memory, a hard disk and/or a solid state disk. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 1 above.  The examiner also takes Official Notice that serial interface connected to at least one human input device is very 

Regarding claim 14, The method of claim 1, further comprising: executing the block diagram including the first block, the at least one subordinate block, and signal paths in a simulation engine of the technical computing environment of the host computer (NPL1 [pg. 22]

    PNG
    media_image12.png
    488
    965
    media_image12.png
    Greyscale

teaches performing the plant model which includes the first block, subordinate block and signal paths within host PC).

Claims 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of (BTC Embedded Systems, Brockmeyer, 12/2018) hereinafter NPL2 and .

Regarding claim 2, NPL1 in view of NPL2 and further in view of O’Riordan et al. combination teach The method of claim 1, 
the combination lacks explicitly disclosing
wherein scaling parameters for subordinate blocks are determined iteratively, and wherein the order of preparing subordinate blocks is predefined for the first block
Truta teaches
wherein scaling parameters for subordinate blocks are determined iteratively, and wherein the order of preparing subordinate blocks is predefined for the first block (Truta [0023] teaches the concept of defining values for components in an iterative manner in which the first component is initialized to a first value and each subsequent component is set to a value based on the immediately previous component, therefore, the first component is predefined by initializing it to a first value which then allows for determining the order of subsequent components.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Truta to “wherein scaling parameters for subordinate blocks are determined iteratively, and wherein the order of preparing subordinate blocks is predefined for the first block” in order to efficiently save developer time from having to set values for each component which further allows decreased cost of the overall system.

Regarding claim 3, The method of claim 2, wherein the first block is a library block (pg. 16

    PNG
    media_image13.png
    557
    627
    media_image13.png
    Greyscale

)
and wherein the library comprises an executable script for scaling the first block and/or a dedicated definition document (NPL1 pg. 10

    PNG
    media_image14.png
    350
    589
    media_image14.png
    Greyscale

.

Regarding claim 4, The method of claim 2, wherein minimum and maximum values for the at least one input port and the at least one output port are stored in the data definition tool, and wherein scaling parameters are determined based on the stored values (NPL1, pg. 18

    PNG
    media_image10.png
    481
    589
    media_image10.png
    Greyscale

).

Regarding claim 8, The method of claim 1, wherein the scaling parameters for each subordinate block are determined based on the scaling parameters of adjacent blocks (Truta [0023] teaches the concept of defining values for components in an iterative manner in which the first component is initialized to a first value and each subsequent component is set to a value based on the immediately previous component) or the input ports or the output ports upstream of the subordinate block. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of (BTC Embedded Systems, Brockmeyer, 12/2018) hereinafter NPL2 and further in view of O’Riordan et al. (US 8,554,530 B1) and further in view of Suresh et al. (US 2008/0183524 A1).

Regarding claim 6, the combination teaches The method of claim 1, 
the combination lacks explicitly teaching 
further comprising outputting a suggestion for changing the maximum value, the minimum value or the scaling parameters of the at least one input port or of the at least one output port
Suresh et al. teaches
further comprising outputting a suggestion for changing the maximum value, the minimum value or the scaling parameters of the at least one input port or of the at least one output port (Suresh et al. [0022] teaches a proposed modification for minimum and maximum value change which is conceptually similar to outputting a suggestion for changing the maximum and minimum parameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 in view of Lutz to incorporate the teachings of Suresh et al. to “further comprising outputting a suggestion for changing the maximum value, the minimum value or the scaling parameters of the at least one input port or of the at least one output port” in order to efficiently alert the developer of a proposed modification to further save development time and cost.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims along with overcoming the 101 rejection above.

Response to Arguments
Applicant's arguments regarding the 101 rejection filed 12/21/2021 have been fully considered but they are not persuasive. Regarding the remark that the examiner does not explain how a human mind would determine scaling parameters for input ports, output ports and subordinate blocks of a block diagram, the examiner would like to point out that the determination of the scaling parameters is based on minimum and maximum values received with the help of a computer. Where the use of a generic computer does not integrate the claim into a practical application. Again, the examiner recommends integrating the generating production code based on the block diagram limitation of claim 11 to overcome the 101 rejection or similar language of generating production code from the specification.
Applicant’s arguments regarding the 102 and 103 rejections with respect to claim(s) 1-4 and 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193